Phillips, J. Errors aro assigned as to the rulings of the court in the admission and exclusion of evidence and in instructions given by plaintiffs which, with the view we take of this case, we deem it unnecessary to consider at this time. The evidence of the plaintiff conclusively shows that just previous to the injury he had knowledge of the fact that there was no handhold on the car, and in the absence of such handhold he states it was very unsafe to attempt to uncouple when in motion, and in their absence, an attempt to uncouple subjects the brakeman to unsual danger, great danger, as testified to by him. He was in control of the train and had a right to stop it, when the uncoupling could have been performed with safety. The manner of performing the duty of uncoupling, he states, was left to his judgment, and the rule of the company with which he was familiar, required in cases of doubt to take the safe side. He had no right to act with recklessness, and for the injury resulting from his carelessness and recklessness hold the company responsible. The T. W. & W. Ry. Co. v. Eddy, 72 Ill. 138; The U. Ry. & T. Co. v. Leahy, 9 Ill. App. 353; City of Bloomington v. Read, 2 Ill. App. 542; The I. C. R. R. Co. v. Jewell, 46 Ill. 99; The C. & A. R. R. Co. v. Monroe, 85 Ill. 25; The C., B. & Q. R. R. Co. v. Dewey, 26 Ill. 255; The C. & N. W. R. R. Co. v. Cass, 73 Ill. 394. The absence of handholds on the car was known to him; he knew it was dangerous and unsafe to make a running switch under the circumstances, and having control and exercising his own judgment of the manner of performing the duty, the injury received must be viewed as the result of his own want of proper care, disentitling him to any action therefor. C. & A. R. R. Co. v. Rush, 84 Ill. 570. The motion for a newtrial should have been allowed. The judgment is reversed and the cause will not be remanded. Judgment reversed.